DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2019-088363 filed in Republic of Korea on 07/22/2019) required by 37 CFR 1.55 as electronically retrieved on 03/31/2020.
Information Disclosure Statement
The information disclosure statement submitted on 03/09/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
It is noted that reference number 2 in U.S. Patent Application Publications section has been crossed-out and not considered because 20018049324 does not appear to be a document by Koo et al., instead the number should be 20180049324 that has been listed on the current Notice of References Cited-892 form. 
Specification
The disclosure is objected to because of the following informalities: 
Specification, page 16, paragraph 0085, line 23 states, “lines EL” instead of “emission lines EL.” There is also a spacing problem in line 23.  
Specification, page 24, paragraph 0118, line 5 states, “frame 367” instead of  “frame 357.” 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- DISPLAY DEVICE INCLUDING PRINTED CIRCUIT BOARD ATTACHED TO END OF DISPLAY PANEL--. 
Claim Objections
Claim 9 is objected to because of the following minor typographical informalities: claim 9 recites, “comes contacts” could benefit from some rephrasing for the purpose of clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite by being unclear in reciting, “the second driving chip module includes a plurality of modularized driving chips.” It is difficult to understand how chips are inside or included-in a chip.  It is also unclear what the word “module” adds to the meaning or structure of the device. As per the definition or plain meaning of module1 it is difficult to understand chips inside/included in a chip. It is suggested to include actual claimed structure that unites the plurality of chips together. For purpose of examination on the merits any chips that are electrically connected or structurally connected together meet the aforementioned limitation. 
	Dependent claims 2-19 do not alleviate the indefiniteness from the independent claim and are further rejected for incorporating the indefiniteness from claim 1.  
	Claims 2-3, it is unclear if each of the driving chips from the plurality need to have the required unit/controller OR if just one driving chip from the plurality needs to have the required unit/controller. For purpose of examination on the merits both interpretations are considered. 
	Claim 20 has similar issues as claim 1 and are rejected for same reasons. 


A. Prior art rejections based on primary reference Li. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0351106 A1 to Li et al. (“Li”).

    PNG
    media_image1.png
    491
    502
    media_image1.png
    Greyscale

	Regarding independent claim 1, Li teaches a display device (see title) comprising:
a display panel (all Figures label “display panel”); and
a printed circuit board (i.e., as per Figure 3: the combination of modules with COF connections amount to a flexible printed circuit board that is on a board/film. 
wherein:
the printed circuit board includes a base board (i.e., as explained supra), a first driving chip module (i.e., as per Figure 3, the Tcon and second functional module which is the data driver, as per paragraph 0036, are together) disposed on the base board (i.e., disposed together Tcon+data driver), and a second driving chip module (i.e., as per the 112(b) rejections, supra: As per the definition or plain meaning of module2 it is difficult to understand chips inside/included in a chip. Therefore, the chips that make up the module may be the power function+system functional+first functional which appears to be the same as power+data used for Tcon+gate driver, refer to entire specification) disposed to be spaced apart (see Figure 3) from the first driving chip module (Tcon+data driver);
the first driving chip module includes a timing controller and a data driver (Tcon+data driver); and
the second driving chip module (power function+system functional+first functional which is power+data used for Tcon+gate driver) includes a plurality of modularized driving chips.
Regarding claim 2, Li teaches wherein the plurality of driving chips includes an image data input unit and a power supply unit (power function+system functional+first functional which is power+data used for Tcon+gate driver).
Regarding claim 3, Li teaches wherein the plurality of driving chips further include a driving controller (this appears to be covered in the system function module that drives the Tcon and also in the first function module that drives the gate and is therefore a driving controller).
Regarding claim 4, Li teaches wherein the image data input unit is configured to transmit a data signal to the timing controller (i.e., as stated throughout specification the system function module drives the Tcon); and
the power supply unit is configured to transmit a power signal to the display panel (i.e., as illustrated in Figure 3 by power supply BLU).
Regarding claim 5, Li teaches wherein the timing controller is configured to transmit the data signal and a data control signal to the data driver (i.e., as per the purpose of the data driver with the Tcon for proper timing).

    PNG
    media_image2.png
    457
    590
    media_image2.png
    Greyscale

Regarding independent claim 20, Li a display device (title) comprising:
a display panel (all Figures label “display panel”); and
a printed circuit board (i.e., as per Figure 3: the combination of modules with COF connections amount to a flexible printed circuit board that is on a board/film. Specifically, the film contains electrical connections and integrated circuits IC-- As such, all the modules with connecting COF amounts to one flexible printed circuit board)  attached to one end portion (i.e., bottom end of Figure 3 next to wording “Fig. 3”) of the display panel,
wherein the printed circuit board includes a base board (i.e., as explained supra), a first driving chip module (i.e., as per Figure 7, the second functional module is the data driver, as per paragraph 0036 and as per entire specification) disposed on the base board, and a second driving chip module (i.e., as per Figure 7 there is system 
the first driving chip module (i.e., second functional module = data driver per entire specification) includes a data driver,
the second driving chip module (i.e., as per the 112(b) rejections, supra: As per the definition or plain meaning of module3 it is difficult to understand chips inside/included in a chip. Therefore, the chips that make up the module may be the fuctional+Tcon+power functional which is: Data provided to Tcon+Tcon+power, refer to entire specification) includes a plurality of modularized driving chips (i.e., as explained supra), and
the plurality of driving chips include an image data input unit, a power supply unit, and a timing controller (i.e., fuctional+Tcon+power functional which is: Data provided to Tcon+Tcon+power).

B. Prior art rejections based on primary reference Kim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0310543 A1 to Kim.
	Regarding independent claim 20, Kim teaches a display device (see title) comprising:
a display panel 110 (“display panel”; Figures 1 and 3; paragraph 0050); and
a printed circuit board 122+126 (“circuit film” and “printed circuit board”, respectively; Figures 1 and 3; paragraphs 0051-0052. The circuit film with the printed circuit board amounts to a flexible printed circuit board that bends because the circuit films contains interconnects and chips and integrated circuits) attached to one end portion (i.e., refer to Figures 1 and 3) of the display panel 110,
wherein the printed circuit board includes a base board (i.e., as explained, supra), a first driving chip module 124 (“data driving”; Figures 1 and 3; paragraph 0052) disposed on the base board, and a second driving chip module 126 disposed to be spaced apart (see Figures 1 and 3) from the first driving chip module 124, 
the first driving chip module 124 includes a data driver 124,
the second driving chip module (i.e., as per the 112(b) rejections, supra: As per the definition or plain meaning of module4 it is difficult to understand chips inside/included in a chip. Therefore, the chips that make up the module may be the timing controller+power+control of DATA all on 126, see paragraph 0052) includes a plurality of modularized driving chips , and
.
Allowable Subject Matter
Claims 6-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 6, the printed circuit board further includes a conductive layer disposed between the base board and the first driving chip module and bumps disposed between the conductive layer and the first driving chip module; and the first driving chip module is electrically connected to the conductive layer through the bumps.
	Dependent claims 7-19 contain allowable subject matter, because they depend on the allowable subject matter of claim 6.  
	With respect to claims 6-19, it is believed to be impermissible hindsight to ascertain the claimed connections or interconnects from secondary references as related to the primary references, supra, because the connections in the primary references should not be assumed as the same as the secondary references.   
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form. 
C.	US 2012/0069059 A1 to Lee. Regarding independent claim 1, Lee teaches a display device comprising:
a display panel 10 (“display panel”; Figures 1 and 4; paragraph 0037); and
a printed circuit board (i.e., as per paragraph 0053 there appears to be a printed circuit board) attached to one end portion (i.e., see Figures 1 and 4) of the display panel 10,
wherein:
the printed circuit board includes a base board (i.e., the board of the printed circuit board of paragraph 0053), a first driving chip module 100 (i.e., as per paragraph 0044 with Figures 1 and 4: the data driver 20 and the timing controller 30 are integrated into a single chip. As per paragraph 0053 the single chip appears to be on a printed circuit board) disposed on the base board. 
D. US 2020/0053874 A1 to Eom. Eom teaches of different types of connections between a printed circuit board and chips.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
22 February 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/module : definition of module: an independently operable unit that is a part of the total structure OR a usually packaged functional assembly of electronic components for use with other such assemblies
        2 https://www.merriam-webster.com/dictionary/module : definition of module: an independently operable unit that is a part of the total structure OR a usually packaged functional assembly of electronic components for use with other such assemblies
        3 https://www.merriam-webster.com/dictionary/module : definition of module: an independently operable unit that is a part of the total structure OR a usually packaged functional assembly of electronic components for use with other such assemblies
        4 https://www.merriam-webster.com/dictionary/module : definition of module: an independently operable unit that is a part of the total structure OR a usually packaged functional assembly of electronic components for use with other such assemblies